DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al US 20150207990 A1 of record.
Re claim 20, Ford et al teach a camera array (see at least 0084) comprising: a processor (see at least 0184, 0279, 0302); memory (see at least 0302); and an optical system (see at least 0014) comprising: a carrier substrate supporting a plurality of lens elements bonded to the carrier substrate (see at least 0116 and 0273); a lens element proximate to a scene to be imaged and having a first coefficient of thermal expansion (see at least 0142 and 0227); a lens element proximate to an image sensor and having a second coefficient of thermal expansion that is higher than the first coefficient of thermal expansion (see at least 0142 and 0227); wherein the image sensor is aligned with the back focal lengths of the plurality of lens elements (see at least 0081).
	Re claim 20, Ford et al do not explicitly disclose the materials glass and polymer as presented in the claim.
However, it has been held to be prima facie obvious to select a known material based on its suitability for its intended use.  In re Leshin, 125 USPQ 146; MPEP § 2144.07.  The benefits of selecting the known materials glass include durability and polymer includes economic to produce and light in weight.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to independent claim 1, the prior art taken either singly or in combination fails to anticipate or fairly suggest a camera array of the claimed structure further including wherein at least one lens element differs between lens stacks that image different color channels; recited together in combination with the totality of particular features/limitations recited therein.  Further reasons for allowance can be found in the applicant’s remarks dated 2/2/2.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/            Primary Examiner, Art Unit 2872